DET---AILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Status
This Office Action is responsive to claims filed for 16/070483 on 12/22/2020  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Response to Amendments
   The amendment filed on 12/22/2020 has been entered. Claims 1-11 and  13-21 have been amended. Claim(s) 12 is cancelled. Applicant has amended the claims 15 and 21 to overcome the claim objections cited in the previous action   Application has amended Claim 15 to overcome the 112(a) rejections given in the previous action. 

Response to Arguments
Applicant has amended Claims 15 but has removed claim limitations and this has caused the claim to be broader than the original scope. Claims 15 and 16 are no longer allowable. The rejection of Claims 15 and 16 appear below.  
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15 and 16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ranjan (US20180211099 )

Regarding Claim 15, Ranjan discloses:
at least one memory  (Ranjan discloses a memory, ¶[0006]); 
one or more processors to execute instructions to (Ranjan discloses a processor  at least one memory included program instructions that can be configured, ¶[0006]):
performing a plurality of layers of convolution on a digital image to generate a plurality of feature maps;  (Ranjan discloses Fig. 1 which shows multiple layers of a neural network. He additionally disclose that the neural network can include five convolutional layers along with three fully connected layer, ¶ [0032]);
reshape the plurality of feature maps to a single size; (Ranjan discloses that since the feature maps for layers max1, conv3, and pool5 have different dimensions, that cannot be concatenated directly and therefore add conv1a and conv3a convolutional layers can be added to poo1, conv3 layers to obtain consistence feature maps of dimension 6x6x256 at the output, ¶ [0035] and Fig. 1);
group the reshaped feature maps by sequential concatenation to form a combined feature map (Ranjan discloses that the output of these layers can then be concatenated along with pool5 to form a 6x6x768 dimensional feature map, ¶ [0035] and Fig. 1);
generate a plurality of proposed regions using the combined feature map by scoring a plurality of bounding box regions of the digital image  (Ranjan discloses a recursive region proposal, Fig. 3 and additionally discloses that  landmark based k-NMS can be applied to keep the top K boxes based on the detection scores. The detected face (ie the region) can correspond to the region with maximum score, ¶ [0044]); and
a score for a corresponding bounding box being  indicative of a probability of the corresponding bounding box region including an object  (Ranjan discloses Fig. 6. The network architecture for Multitask face is shown. Multitask Face  can detect face, localize landmarks, estimate pose and predict gender. ¶ [0047] The network architecture in Fig. 6 shows the detection probability for the face. Multitask Face can leverage iterative region proposals and landmark based NMS post processing algorithm. ¶ [0047])  
 (Ranjan discloses that the recursive region proposal is used to detect a face, ¶ [0043] and further disclose that the detected face corresponds to the region with maximum score, ¶ [0045]).


Regarding Claim 16, Ranjan teaches: The apparatus of claim 15,  Ranjan further teaches: wherein to generate the proposed regions, the one or more processors are to combine the score and the  bounding box regression with the feature maps to generate a proposed region of the plurality of prosed regions   (Ranjan discloses a recursive region proposal, Fig. 3 and additionally discloses that  landmark based k-NMS can be applied to keep the top K boxes based on the detection scores. The detected face (ie the region) can correspond to the region with maximum score,  and additionally “the highest scoring region might not always be localized well for the face, which can create some discrepancy if two faces are close together. To overcome these issues, NMS can be performed on a new region whose bounding box is defined by the boundary co-ordinates as [mini xi, mini yi, maxi xi, maxi yi]. In this way, the candidate regions would get close to each other, thus decreasing the ambiguity of the overlap and improving the face localization”  ¶ [0044]).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   

The following is an examiner’s statement of reasons for allowance:

Claims 1-11, 13, 14, and 18-21 are allowed.
Regarding Independent Claim(s) 1 and 18,
The closest prior art, Ranjan (US20180211099) teaches receiving a digital image, performing a plurality of layers of convolution on an image to generate multiple feature maps, reshaping the feature maps, grouping the maps, and generating regions of proposal using the feature maps by using the bounding boxes, and detecting an classifying objects. Ranjan does not 
None of the prior art teach or fairly suggest the limitations of generating a classification probability for an object included in the one or more objects, generating a bounding box regression for the object and combining the probability and the bounding box regression to generate an object classification in a region, wherein the bounding box regression includes a location offset for the object in the combined feature map, the location offset depending on the classification in combination with the other limitation of Claim(s)  1 and 18. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-11, 19, and 20 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 18.

Regarding Independent Claim(s) 21,
The closest prior art, Ranjan (US20180211099) teaches receiving a digital image, performing a plurality of layers of convolution on an image to generate multiple feature maps, reshaping the feature maps, grouping the maps, and generating regions of proposal using the feature maps by using the bounding boxes, and detecting an classifying objects. Ranjan does not  teach wherein to reshape the plurality of feature maps to the single size, the feature extraction network is to max pooling  the first feature map to reduce a width and height and generate a pooled feature map, and compressing  the pooled feature map to change a depth and generate a first reshaped feature map,   deconvoluting the second feature map to increase a width and height and generate a deconvoluted feature map, and compress the deconvoluted feature map to change a depth and generate a second reshaped feature map, and  compressing  a third feature map, without max pooling or deconvoluting the third feature map, to generate a third reshaped feature map. 
 None of the prior art teach or fairly suggest the limitations of wherein to reshape the plurality of feature maps to the single size, the feature extraction network is to max pooling  the first feature map to reduce a width and height and generate a pooled feature map, and compressing  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Menatoallah Youssef/Primary Examiner, Art Unit 2663